DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2015/0333196 A1, hereinafter Shin) in view of Tanaka et al. (US 2009/0097299 A1, hereinafter Tanaka) and further in view of Fujeida et al. (US 2015/0372298 A1, hereinafter Fujeida)
With regards to claim 1, Shin discloses a heterostructure (FIG. 13) comprising: 
a multiferroic material layer; (ferroelectric layer F10) and a two-dimensional material layer (active layer A11/graphene E11) provided directly on the multiferroic material layer. (See FIG. 4)
However, Shin does not explicitly teach wherein the multiferroic material layer comprises an array of polarization domains in the multiferroic material layer, and produces corresponding lateral heterojunctions in the two-dimensional material layer.
Tanaka teaches wherein the multiferroic material layer (ferroelectric layer 13) comprises an array of polarization domains (domains A and B forming polarizations 16) in the multiferroic material layer, and produces corresponding lateral heterojunctions in the two-dimensional material layer. (See at least FIG. 3A) 
It would have been obvious to one of ordinary skill in the art to modify the device of Shin to form polarization domains as taught in Tanaka, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that making different polarizations in the heterostructure allow for control of the sheet resistance at various points in the device (See Tanaka Paragraph [0065])
However, Shin in view of Tanaka does not explicitly teach wherein the multiferroic material layer is selected from the group consisting of BiMnO3, LaMnO3, and BiFeO3, and combinations thereof.
Fujeida teaches wherein the multiferroic material layer is selected from the group consisting of BiMnO3, LaMnO3, and BiFeO3, and combinations thereof. (Paragraph [0034]: “Examples of the 
It would have been obvious to one of ordinary skill in the art to modify the device of Shin in view of Tanaka to use BiFeO3 as taught in Fujeida, as the references are in the same field of endeavor.
One of ordinary skill would appreciate that substituting BiFeO3 for Pb(Zr,Ti)O3 would be substituting one known chalcogenide for another to produce predictable results.

With regards to claim 2, Shin in view of Tanaka and Fujeida teaches the heterostructure of claim 1.
Shin further teaches wherein the multiferroic material layer is a ferroelectric material layer. (Ferroelectric layer F10) 

With regards to claim 3, Shin in view of Tanaka and Fujeida teaches the heterostructure of claim 2.
Tanaka further teaches wherein the polarization domains in the multiferroic material layer produce local electric fields that penetrate the two-dimensional material layer. (See FIG. 3A)
It would have been obvious to one of ordinary skill in the art to modify the device of Shin to form polarization domains as taught in Tanaka, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that making different polarizations in the heterostructure allow for control of the sheet resistance at various points in the device (See Tanaka Paragraph [0065])

With regards to claim 4, in view of Tanaka and Fujeida teaches the heterostructure of claim 3.
Tanaka further teaches wherein the local electric fields modify carrier density and transport properties of the polarization domains in the two-dimensional material layer. (Paragraph [0065]-[0066]: 
It would have been obvious to one of ordinary skill in the art to modify the device of Shin to form polarization domains as taught in Tanaka, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that making different polarizations in the heterostructure allow for control of the sheet resistance at various points in the device (See Tanaka Paragraph [0065])

With regards to claim 5, in view of Tanaka and Fujeida teaches the heterostructure of claim 4.
Shin further teaches wherein the lateral heterojunctions are selected from the group consisting of p-n heterojunctions, p-i-n heterojunctions, (See FIG. 3, where the 2D semiconductor/photoactive layer can be P type and the ferroelectric may be N type, thus making a p-n heterojunction, see also Paragraphs [0065] and Paragraph [0084]) p-n-p heterojunctions, n-p-n heterojunctions, and combinations thereof.

With regards to claim 7, in view of Tanaka and Fujeida teaches the heterostructure of claim 2.
Shin further teaches wherein the ferroelectric material layer is selected from the group consisting of lead zirconate titanate (PZT), (Paragraph [0067]: “…Pb(Zr,Ti)O3…”) barium titanate , lead titanate , lead magnesium niobate-lead titanate (PMN-PT), and combinations thereof.

With regards to claim 8, in view of Tanaka and Fujeida teaches the heterostructure of claim 1.


With regards to claim 9, in view of Tanaka and Fujeida teaches the heterostructure of claim 8.
Shin further teaches wherein the two dimensional material layer is a TMD selected from the group consisting of MoS2, MoSe2 , WS2, and WSe2. (Paragraph [0065]: “The TMDC material may be expressed as MX.sub.2, for example…The TMDC material may be MoS.sub.2, MoSe.sub.2, MoTe.sub.2, WS.sub.2, WSe.sub.2…”) 

With regards to claim 10, in view of Tanaka and Fujeida teaches a device comprising the heterostructure of claim 1. (See FIG. 11) 

With regards to claim 11, in view of Tanaka and Fujeida teaches the heterostructure of claim 10.
Shin further teaches wherein the device is selected from the group consisting of diodes , transistors , electroluminescent / light-emitting devices , (Paragraph [0097]: “In the optoelectronic device (optoelectronic apparatus) according to one or more example embodiments…”) structures exhibiting negative differential resistance , and non- volatile transistor memory.

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. 
Pb(Zr,Ti)O3 would be substituting one known chalcogenide for another to produce predictable results.”  However, Examiner has already pointed out that the element found in Shin , namely Pb(Zr,Ti)O3 is stated in the art as being an equivalently usable material as BiFeO3. (Paragraph [0034]: “Examples of the ferroelectric particles includes crystals of BaTiO.sub.3, SrBi.sub.2Ta.sub.2O.sub.9, (K, Na)TaO3, (K, Na)NbO3, BiFeO3, Bi(Nd, La)TiOx, Pb(Zr, Ti)O3, etc., but are not particularly limited…”)  
In other words, Applicant has not properly addressed why one of ordinary skill would not substitute the material of Shin (Pb(Zr, Ti)O3) and instead use the equivalent material suggested by Fujeida (BiFeO3, see Paragraph [0034]) Therefore, claim 1 is properly rejected, and claims 2-5 and 7-11 are properly rejected for at least their dependencies.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812